Citation Nr: 0800016	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  06-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a residual shell 
fragment wound (SFW) scar on the back of the head.  

2.  Entitlement to service connection for basal cell 
carcinoma of the nose.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1940 to March 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was subsequently returned 
to the RO in Louisville, Kentucky.  

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2007.  A transcript of the hearing is associated with the 
veteran's claims folders.


FINDINGS OF FACT

1.  No residual scar from a SFW to the back of the head 
sustained at Pearl Harbor is demonstrated.  

2.  The veteran's basal cell carcinoma of the nose was not 
present in service or manifested until years following the 
veteran's separation from active duty, and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A residual SFW scar on the back of the head was not 
incurred as a result of active duty.  38 U.S.C.A. §§ 1110, 
1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.102 (2007).

2.  Basal cell carcinoma of the nose was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3102 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
The record reflects that the veteran was provided VCAA notice 
in letters mailed in February 2004 and October 2003.  
Although he was not specifically informed that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

He was not provided notice concerning the increased-rating 
and effective-date elements of either claim until May 2006.  
Although the May 2006 Statement of the Case was mailed after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board finds that the claims were 
readjudicated after the provision of the required notice and 
completion of all indicated development.  There is no 
indication or reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.    

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and post-service treatment records.  The veteran has also 
been afforded VA examinations.  The veteran has not 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.


Service Connection for Residual Scar

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b).



Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has a residual scar is due to an 
injury he sustained when a piece of shrapnel hit the back of 
his head during the attacks on Pearl Harbor.  At the time of 
the injury, the veteran's supervising officer directed the 
veteran to seek medical treatment at a hospital.  The veteran 
states that he received stitches at the hospital, but 
explains that there is no record of his treatment because the 
hospital was in such a state of confusion; no names were 
being taken down.  The veteran has submitted statements and 
also testified at a Travel Board hearing about his injury.    

In addition to the veteran's statements and testimony, the 
veteran also submitted a lay statement by a fellow member of 
the Pearl Harbor Police who attests that the veteran did 
indeed receive a head injury during the attacks.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  The Board finds the veteran's 
testimony to be credible as to the in-service injury. What is 
not shown, however, is a residual scar on the back of the 
head attributable to the Pearl Harbor incident. Neither the 
July 2003 nor the April 2007 VA examination makes any mention 
of the claimed residual scar and no medical evidence of such 
residual scar has been submitted. Accordingly, in the absence 
of medical evidence of the claimed SFW scar, service 
connection is not in order. The evidence is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. §§ 1110, 1131, 1154; 38 C.F.R. §§ 3.303, 3.102.


Basal Cell Carcinoma

A review of the veteran's service medical records reveals 
that the veteran was treated for kerotosis of his left cheek.  
After service, the veteran received treatment for several 
skin problems and was diagnosed with basal cell carcinoma 
across the bridge of his nose in 1990.  

The veteran has been afforded two VA examinations to 
determine the etiology of his basal cell carcinoma.  In June 
2003, the VA examiner opined that basal cell carcinoma was 
not likely related to the veteran's military service because 
it was not diagnosed until 1990.  In the April 2007 VA 
examination, the examiner also opined that basal cell 
carcinoma was not related to service.  The examiner explained 
that the left cheek lesions diagnosed as senile keratosis 
during service, can be precursors to other skin problems but 
not basal cell carcinoma.  In addition, there is no evidence 
of treatment of other skin lesions in service.  The examiner 
further opined that it would be mere speculation to state 
that his current basal cell carcinoma is related to sun 
exposure during service when the veteran worked as a farmer 
for many years that could have also contributed to his skin 
changes.  

The evidence of a nexus between the veteran's basal cell 
carcinoma and his service in the military is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

While the Board is sympathetic to the veteran's belief that 
his skin disability is related to sun exposure during 
service, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved. Accordingly, the 
Board must conclude that service connection for basal cell 
carcinoma is not in order. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.102. 


ORDER

Entitlement to service connection for a residual SFW scar on 
the back of the head is denied.

Entitlement to service connection for basal cell carcinoma of 
the nose is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


